Bleckley, Judge.
The creditor held a crop lien and an open account of younger date. The debtor delivered to him a bale of cotton, with no direction but to sell to the best advantage and keep the money. The creditor sold the cotton and applied the money to the account. He foreclosed the crop lien, and the debtor thereupon filed his affidavit resisting its enforcement, and insisted that the proceeds of the cotton should go in reduction or in discharge of the lien. "We think the presiding judge was clearly right in holding that the creditor was free to appropriate the payment as he did: Code, section 2869; 1 Kelly, 241; 45 Georgia Reports, 565.
Judgment affirmed.